t c memo united_states tax_court robert c and patricia c humphrey petitioners v commissioner of internal revenue respondent docket no 19295-03l filed date p-h as vice president of i2 technologies inc i2 received incentive stock_options isos on date p-h resigned as i2’s senior vice president of marketing on date p-h exercised many of his isos ps filed a joint federal_income_tax return for wherein they reported ordinary gain for regular income_tax purposes from the exercise of the isos and reported a regular income_tax of dollar_figure ps did not fully pay the tax_liability ps subsequently submitted to r an amended_return for in which they claimed they were not subject_to regular income_tax upon the exercise of the isos because p-h was an employee of i2 within months of exercising the isos as required pursuant to sec_421 and sec_422 r rejected ps’ amended_return and issued to ps a notice_of_federal_tax_lien ps requested a hearing under sec_6330 the appeals_office rejected ps’ arguments and ps timely petitioned this court for review of r’s lien action held p-h was not an employee within months of exercising his isos for purposes of sec_422 brian gary isaacson and don paul badgley for petitioner kirk m paxson julie l payne and william c schmidt for respondent memorandum findings_of_fact and opinion haines judge petitioners filed a petition with this court in response to notices of determination concerning collection action s under sec_6320 and or for pursuant to sec_6330 petitioners seek review of respondent’s determinations all references to petitioner in the singular are to petitioner robert c humphrey after concessions the unless otherwise indicated all section references are to the internal_revenue_code code as amended all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar petitioners concede that nonrecourse debt incurred to purchase the stock which in turn was pledged to the lender to secure the debt resulted in the shares’ being transferred to petitioner see sec_1_83-3 income_tax regs petitioners also concede that pursuant to sec_1_83-1 income_tax regs petitioner is not allowed an ordinary_loss when his substantially_vested stock was forfeited pursuant to a lapse_restriction issues for decision are whether pursuant to sec_422 petitioner remained an employee with i2 until months prior to the exercise of his incentive stock_options isos if petitioner remained an employee of i2 until months prior to exercising his isos whether the capital_loss limitations of sec_1211 apply to the computation of alternative_minimum_taxable_income amti if petitioner remained an employee of i2 until months prior to exercising his isos whether alternative_minimum_tax amt capital losses can be carried back as an alternative_tax net_operating_loss atnol to reduce amti findings_of_fact the parties’ stipulation of facts and attached exhibits are incorporated herein by this reference and the facts stipulated are so found at the time the petition was filed petitioners resided in southlake texas a i2 employment and stock_option sec_1 employment with i2 headquartered in dallas i2 is a delaware corporation that develops and markets enterprise chain management solutions including supply chain software and consulting services in i2’s founders created the company’s first software program which was groundbreaking in the supply chain management industry on date petitioner was recruited as i2’s vice president and eventually became i2’s senior vice president of marketing as part of his compensation package petitioner received a monthly salary of dollar_figure and a dollar_figure yearly bonus if his target goals were reached petitioner was also granted several stock_options pursuant to i2’s stock_option agreement agreement which consisted of isos and nonstatutory stock_options nsos to the extent relevant to this case these options are set forth in the table below option grant_date iso or nso as of date of option grant number of shares granted exercise price per share iso iso nso iso nso big_number big_number big_number big_number big_number dollar_figure75 the agreement provided among other things that isos would cease to qualify for favorable tax treatment if and to the extent they were exercised more than months after the date the employee optionee ceased to be an employee of i2 for any reason other than death or permanent disability the incentive_stock_option agreement iso agreement accompanying the agreement stated that if the isos did not qualify as an incentive_stock_option there might be a regular federal_income_tax liability upon the exercise of the option on date the president of i2 greg brady sent an e-mail to certain i2 employees announcing the resignation and retirement of petitioner effective date the e-mail stated to i2 management it is with great regret that i announce the resignation and retirement of robert humphrey from i2 effective date robert has been a strong and visible force during the critical growth of i2 for the past years serving as our vice president of marketing we will miss robert’s leadership energy and passion robert is planning on taking time off with his family and then his focus will be on charitable work and personal investments we are actively searching for a new vp of marketing in the interim jim wilson will be assuming the leadership role for i2’s marketing organization please wish robert well in the next stage of his life as we will surely miss him sanjiv sidhu i2’s ceo responded to mr brady’s e-mail advising him to send the e-mail to all i2 employees on date mr humphrey’s employment as i2’s senior vice president of marketing was terminated an employee termination form for petitioner was completed identifying date as his qualifying_event date and the qualifying_event was termination or reduction of hours on date i2’s benefits manager completed a notice of right to convert group_life_insurance for petitioner identifying date as his termination_date of insurance and or employment it stated that the reason for termination of group_insurance for petitioner was termination of employment in i2 paid petitioner a bonus for of dollar_figure of this amount dollar_figure was paid to petitioner on date and dollar_figure was paid to him on date the i2 payroll register for the period ending date showed petitioner’s status as terminated exercise of stock_options almost months after retiring on date petitioner acquired big_number shares of i2 stock by exercising his stock_options pledging the stock as collateral petitioner borrowed dollar_figure from his brokerage house to pay the purchase_price of the exercised isos and nsos and a portion of the income_tax_liability owing from exercising the shares the stock so acquired was transferable and not subject_to a substantial_risk_of_forfeiture petitioner was not a dealer or trader in securities the details of these transactions are set forth below option date and type of option shares exercised iso big_number iso big_number total exercise price dollar_figure big_number fmv on exercise date fmv less exercise price dollar_figure big_number dollar_figure big_number petitioner also contributed dollar_figure of his own funds to pay a portion of the balance of the tax_liability nso nso big_number big_number big_number b federal_income_tax returns big_number big_number big_number big_number petitioner filed his federal_income_tax return on date which was prepared by henry held and associates p c the return reported wages of dollar_figure taxable interest of dollar_figure ordinary dividends of dollar_figure capital_gains of dollar_figure miscellaneous income of dollar_figure and after a self- employment_tax deduction of dollar_figure and itemized_deductions of dollar_figure taxable_income of dollar_figure the return reported regular_tax of dollar_figure amt of zero and a self-employment_tax of dollar_figure after applying a foreign_tax_credit of dollar_figure and total payments of dollar_figure the remaining unpaid income_tax_liability was dollar_figure respondent assessed the income_tax_liability on date petitioner has not fully paid the balance on date relying on the advice of brian g isaacson a tax attorney petitioner filed a form 1040x amended u s individual_income_tax_return amending his federal_income_tax return amended_return with a form_8275 disclosure statement the amended_return reported wage the amended_return prepared by mr isaacson included a form_8275 which contained mr isaacson’s tax opinion letter to petitioner to avoid certain penalties form_8275 is used by taxpayers to disclose items or positions that are not otherwise adequately disclosed on a tax_return the form is filed to avoid the portions of the accuracy-related_penalty due to disregard of continued income of dollar_figure rather than the dollar_figure initially reported other than wage income the amended_return reported the same income and deductions as initially reported resulting in regular taxable_income of dollar_figure the amended_return reported a reduced regular_tax of dollar_figure amt of zero self-employment_tax of dollar_figure and after deducting the same foreign_tax_credit and total payments as initially reported claimed a refund of dollar_figure the amended_return was not accepted by the internal_revenue_service on date petitioner filed a separate form 1040x for containing the following statement the taxpayer’s original return erroneously reported an amount due based on an incorrect valuation and or inclusion of stock_options both qualified and non qualified and the incorrect application of the amt net_operating_loss and amt credit a list of the legal grounds supporting the amended return’s valuation of stock_options and or exclusion of such options from income along with the correct application of the amt net_operating_loss and amt credit is attached to this form the application of the attached legal arguments to the taxpayer’s stock_option transactions will result in a change in the amount due for line sec_1 through and through on the front of thi sec_1040x form the exact amount of the refund will be determined pending the final_determination of facts and the release of a technical_advice memo or court decision continued rules or regulations or to a substantial_understatement_of_income_tax for non-tax-shelter items if the return position has a reasonable basis c collection actions respondent filed a notice_of_federal_tax_lien on date on date respondent mailed petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 nftl regarding their unpaid taxes petitioners submitted form request for a collection_due_process_hearing to respondent indicating that they contested the filed lien on their request petitioners wrote only see return amended pursuant to sec_83 as their reason for disagreeing with respondent’s nftl petitioners’ request for a hearing was assigned to an appeals officer in dallas texas upon petitioners’ request the case was transferred to respondent’s seattle washington appeals_office and assigned to denise mountjoy on date appeals officer mountjoy had a conversation with petitioners’ counsel mr isaacson during which she declined to consider petitioner’s request for relief because she could not consider their underlying liability on date respondent issued a notice_of_determination concerning collection action s sustaining the lien against petitioners petitioner timely filed a petition for lien or levy action with the court on date on date this case was set for trial during the date trial session in seattle washington on date respondent moved for a continuance and remand on date the court retained jurisdiction and remanded this case to respondent’s appeals_office for another administrative hearing to consider petitioner’s underlying tax_liability for the years at issue on date appeals officer mountjoy held an administrative hearing with mr isaacson during which he argued that the stock at issue was not transferred to petitioner because it was pledged to a lender as security for nonrecourse debt and petitioner continued his employment with i2 after his resignation and termination on date until date and as a result the exercise of the options qualified for nonrecognition of income pursuant to sec_421 during the conference mr isaacson said he would provide additional documents to support petitioner’s claim that he continued his employment with i2 after date and provide a declaration from petitioner’s former boss greg brady which would indicate that mr brady accepted petitioner’s resignation in date and petitioner continued on as an employee with i2 after date on date appeals officer mountjoy mailed a letter to mr isaacson requesting him to submit the documentation and declaration supporting petitioner’s claim on date this issue has been conceded see supra note appeals officer mountjoy received mr brady’s declaration and on date she received a letter from mr isaacson stating no further documentation would be submitted appeals officer mountjoy examined all available information and issued a supplemental notice_of_determination on date which rejected petitioners’ challenge to the amount of the underlying tax_liability reported on their original return respondent has not issued a notice_of_deficiency for the years at issue this case was tried during the date trial session in seattle washington opinion a standard of review to determine the correct standard of review in a case instituted under sec_6320 and sec_6330 the court must first decide whether petitioner’s underlying tax_liability is properly at issue 114_tc_604 114_tc_176 the term underlying tax_liability under sec_6330 includes amounts self-assessed under sec_6201 together with penalties and interest sec_6201 122_tc_1 sec_301_6203-1 proced admin regs mr brady’s declaration was not received into evidence and he did not appear to testify at trial the amount of the underlying tax_liability may be placed at issue if the taxpayer did not receive a statutory_notice_of_deficiency or otherwise have an opportunity to dispute the tax_liability sec_6330 see 118_tc_572 in this case petitioners were not issued a notice_of_deficiency and did not have a prior opportunity to dispute the tax_liability therefore the proper standard of review for the arguments challenging the underlying tax_liability is de novo sego v commissioner supra pincite b isos and the employee requirement under sec_422 petitioner’s original return reported ordinary gain resulting from the exercise of his isos for big_number shares pursuant to sec_83 petitioner now contends that he was employed by i2 within months of exercising his options as required under sec_422 allowing him to apply sec_421 to the transactions so that he does not have to recognize the ordinary gain reported on his original return respondent argues petitioner was not an employee of i2 within months of exercising his isos and sec_83 not petitioner was granted options to acquire big_number shares of stock big_number of which were isos and big_number were nsos petitioner does not allege and the record does not suggest that his ownership right in his i2 stock was nontransferable or subject_to a substantial_risk_of_forfeiture when he exercised his options on date sec_421 applies to the exercise of the isos thus respondent contends that petitioners properly reported the gain recognized from exercising those isos as ordinary_income for regular_tax purposes on their original return under sec_83 sec_421 provides that if the requirements of sec_422 are met a taxpayer does not recognize income either upon the granting9 of an iso to the taxpayer or when the stock is transferred10 to the taxpayer upon exercise of an iso recognition of income is deferred until disposition of the stockdollar_figure sec_421 sec 14a 422a-1 q a-1 temporary income_tax regs fed reg date if the requirements of sec_422 are satisfied gain on the sale of the stock is characterized as capital gaindollar_figure sec_1221 and sec_1222 sec 14a 422a-1 q a-1 temporary income_tax regs supra the date on which an iso is granted is the date on which all corporate action necessary for the grant of the iso is completed sec_1 c income_tax regs for purposes of sec_421 through the term transfer means the transfer of ownership or substantially_all rights of ownership of a share of stock to an individual pursuant to his exercise of a statutory option sec_1 g income_tax regs a disposition of iso stock generally means any sale exchange gift or transfer of legal_title to the stock sec_424 new regulations under sec_422 became effective date but they are not applicable to this case sec_1_422-5 income_tax regs sec_422 requires the taxpayer to be an employee of the corporation granting the option at all times from the date the option is granted until months before the date of exercisedollar_figure sec_422 if the taxpayer exercises his isos more than months after termination of employment from the grantor corporation sec_83 not sec_421 applies to the transfer of stock sec_421 e sec_1_83-7 income_tax regs sec_83 provides in pertinent part that if property is transferred to a taxpayer in_connection_with_the_performance_of_services eg stock transferred to a taxpayer upon the exercise of a stock_option the excess of the fair_market_value of the stock measured as of the first time the taxpayer’s rights in the stock are transferable or are not subject_to a substantial_risk_of_forfeiture over the amount if any paid for the stock the exercise price shall be included in the taxpayer’s gross_income in the first taxable_year in which the taxpayer’s rights in the stock are transferable or are not subject_to a substantial risk sec_422 is not at issue the taxpayer may also be a employee of a parent or subsidiary_corporation of the corporation granting the stock_option or a corporation or a parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies sec_422 of forfeituredollar_figure see 117_tc_237 affd 65_fedappx_508 5th cir sec_1_83-7 income_tax regs petitioner argues he continued his employment with i2 in an advisory capacity through date in support of his argument petitioner testified that when he expressed his desire to leave i2 he was pressured by i2’s president mr brady to remain with the company until a replacement could be found after date his primary role was to assist in finding a replacement and to a lesser extent assist with business development media and analyst relations and establishing a new venture company as compensation_for remaining with i2 he would receive his full bonus and permission to exercise his stock_options without restriction sec_83 may apply to a nonqualified_stock_option as follows if there is granted to an employee or independent_contractor in_connection_with_the_performance_of_services an option to which sec_421 does not apply sec_83 shall apply to such grant if the option has a readily_ascertainable_fair_market_value at the time the option is granted if sec_83 does not apply to the grant of such an option because the option does not have a readily_ascertainable_fair_market_value at the time of grant sec_83 and sec_83 shall apply at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of such option may have become readily ascertainable before such time sec_1_83-7 income_tax regs the taxpayer has the burden of proving the existence of an employment relationship rule a 55_tc_142 similar to sec_422 sec_1 h and income_tax regs provides that for purposes of determining whether sec_421 applies to a statutory option the taxpayer must be an employee of the corporation granting the option at all times from the date the option is granted until months before the date of exercise to determine whether the taxpayer is an employee the rules contained in sec_3401 and the regulations thereunder are applicable sec_1 h income_tax regs sec_3401 and the regulations thereunder define employee for purposes of withholding_from_wages in relevant part sec_31_3401_c_-1 employment_tax regs provides b generally the relationship of employer and employee exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he has the right to do so the right to discharge is the term statutory option means a qualified_stock_option as defined by sec_422 sec_1 b income_tax regs sec_422 defines an incentive_stock_option also an important factor indicating that the person possessing that right is an employer other factors characteristic of an employer but not necessarily present in every case are the furnishing of tools and the furnishing of a place to work to the individual who performs the services in general if an individual is subject_to the control or direction of another merely as to the result to be accomplished by the work and not as to the means and methods for accomplishing the result he is not an employee in 397_us_179 the supreme court stated with respect to sec_31_3121_d_-1 employment_tax regs which has language almost identical to sec_31_3401_c_-1 that the regulation provides a summary of the principles of the common_law intended as an initial guide for determination of whether a relationship ‘is the legal relationship of employer and employee ’ the regulations applicable to this case sec_31_3401_c_-1 employment_tax regs adopt the common_law test for purposes of determining when an employee-employer relationship existsdollar_figure 71_tc_124 whether an individual is a common_law_employee is a question of fact to be determined applying the following factors the degree of control exercised by the principal which party an exception to the common_law test may apply in situations involving leaves of absence see sec_1 h income_tax regs 55_tc_142 invests in work facilities used by the individual the opportunity of the individual to realize profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating 117_tc_263 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir potter v commissioner tcmemo_1994_356 no single factor is dispositive ewens miller inc v commissioner supra degree of control the degree of control test requires the court to examine not only the control exercised by an alleged employer but also the degree to which the alleged employer may intervene to impose control weber v commissioner supra pincite petitioner testified he was constrained by the same controls and expectations while operating as an adviser as during his position as senior vice president of marketing the record does not establish that i2 exercised control or had the capacity to impose control_over petitioner after his retirement on date on the contrary the record indicates i2 lacked control because petitioner did not have the same responsibilities after date his previous position was filled by another i2 employee he no longer had an office with the company he did not have a budget he was not required to work a certain number of hours or particular days of the week and he held positions with other noncompeting companies in the absence of control indicates the absence of an employee-employer relationship after date investment in facilities the fact that a worker provides his or her own tools generally indicates a nonemployee status ewens miller inc v commissioner supra pincite petitioner testified after date he worked primarily for i2 at home using his own computer and telephone petitioner did not produce evidence indicating i2 provided a facility to work equipment supplies or money for work-related expenses such as travel and phone usage this factor is not indicative of an employee-employer relationship between i2 and petitioner after date opportunity for profit or loss a worker’s opportunity to earn a profit and assume risk of loss may indicate a nonemployee relationship 64_tc_974 on the other hand earning an hourly wage or salary indicates an employee-employer relationship exists del monico v commissioner tcmemo_2004_92 kumpel v commissioner tcmemo_2003_265 after date i2 did not pay petitioner either a salary or an hourly wage petitioner testified his compensation_for advisory services was receiving the full amount of his bonus without having to negotiate the amount and i2 would refrain from interfering with his ability to exercise his i2 stock_options however the record indicates petitioner’s bonus was already established and set forth in his employment compensation package and indicates i2 did not have the legal right to limit petitioner’s ability to exercise his stock_options unless he started working for a competing company soon after departing i2 the record also fails to show he had any opportunity to earn a profit or to risk loss this factor indicates an absence of an employee-employer relationship right to discharge the record is silent with respect to whether i2 retained the right to discharge petitioner petitioner expressed only that he would be terminated from his advisory role when a replacement was found this factor is neutral integral part of business petitioner’s testimony indicates his post date services were mostly advisory in nature on issues peripheral to i2’s principal business of creating supply chain management solutions this factor indicates an absence of an employee- employer relationship permanency of the relationship a relationship established to accomplish a specified objective is not indicative of an employment relationship ellison v commissioner t c pincite a transitory work relationship may point toward a nonemployee status ewens miller inc v commissioner supra pincite petitioner testified neither he nor i2 contemplated a continuing relationship he asserted his advisory position began in date and terminated in date when his replacement was found the continued relationship was for a brief period and merely to accomplish a specific objective this factor indicates an absence of an employee-employer relationship relationship the parties thought they created petitioner argued at trial and in brief that he and mr brady created a new employee-employer relationship before he retired on date which lasted until date the record indicates no such relationship was created with i2 after his retirement an e-mail written by mr brady to i2’s management praising petitioner’s accomplishments stated petitioner’s termination was effective date in response i2’s ceo asked mr brady to send the e-mail to all employees of i2 furthermore petitioner’s employee termination form and notice of right to convert life_insurance stated he was terminated on date and i2’s date payroll register stated petitioner was terminated the evidence indicates an employee- employer relationship did not exist after date none of the factors listed above support petitioner’s position considering all of the facts and circumstances this court finds petitioner was not a common_law_employee of i2 after he retired on date and was not an employee within months of exercising his isos on date for purposes of sec_422 as a result sec_421 did not apply to the exercise of petitioner’s isos on date and sec_83 did the remaining issues will not be addressed because they rely upon this court’s finding petitioner was an employee within months of exercising his isos for purposes of sec_422 in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing and the concessions of the parties decision will be entered for respondent
